*869OPINION.
Marquette
: The identical questions presented for determination by the record in this appeal have been decided by the Board in the Appeal of Standard Marine Insurance Co., Ltd., 4 B. T. A. 853. Upon the authority of that decision, we hold that the interest received by the taxpayer herein during the year 1918 on the Anglo-French Loan bonds and British Government bonds, mentioned in *870the findings of fact, did not constitute income to it from sources within the United States within the meaning of the Revenue Act of 191&, and that the taxpayer in computing its net income from sources within the United States for the year 1918, is entitled to deduct the amounts paid by the home office for the reinsurance of risks written by the United States branch.
Order of redetermination will loe entered on 15 days1 notice, •under Rule 50.